DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 5-10 is withdrawn in view of the newly discovered reference(s) to Lee et al. (US 2016/0361035; hereinafter Lee).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 13 is objected to because of the following grammatical informality: “at least two adjusted irradiation position”. This objection may be overcome by replacing “position” with --positions--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.

Regarding claim 1, Lee discloses an X-ray diagnostic apparatus, comprising: an X-ray tube (110); an X-ray detector having a flat X-ray detection surface (200), a position of the X-ray detector (figs. 11a or 26a-26c) being controlled such that a positional relationship between a central position of the X-ray tube and the position of the X-ray detector is maintained (pars. 290-291, 296, and 298); a display (figs. 12a-14) configured to display information representing a position of an object (152) corresponding to an irradiation position of the X-ray tube (for each region S1-S3); and processing circuitry configured to receive an operation for adjusting (e.g., pars. 218 and 221) the irradiation position of the X-ray tube (par. 296) based on the information displayed on the display (figs. 12a-14), and control the X-ray tube based on the irradiation position adjusted by the operation (par. 296).

Regarding claims 5 and 16, Lee discloses wherein: the display displays a plurality of imaging regions (S1-S3) that constitutes an imaging range in a longitudinal direction of a long-size image of the object (figs. 12a-14) and is superimposed on a reference image (152); and the processing circuitry is configured to: receive each operation for adjusting (e.g., pars. 218 and 221) each of the irradiation positions of the X-ray tube (par. 296) corresponding to each of the plurality of imaging regions (S1-S3), control the X-ray tube based on the each irradiation position of the X-ray tube adjusted for the each of the plurality of imaging regions (par. 296), and generate the long-size image based on X-rays irradiated by the X-ray tube in each of the plurality of imaging regions (abstract).

Regarding claim 6, Lee discloses a collimator (113) adjusting an irradiation range of X-rays irradiated from the X-ray tube (110), wherein the processing circuitry is configured to change an irradiation position of the X-ray tube corresponding to at least one of the plurality of imaging regions from an initial position based on the operation on the reference image (par. 181), while making unchanged positions of both ends of the imaging range in the longitudinal direction (fig. 10), and control the collimator based on the plurality of imaging regions adjusted by the operation (par. 246) and based on the changed irradiation position of the X-ray tube (e.g., from fig. 12d).

Regarding claim 7, Lee discloses wherein the processing circuitry is configured to change the irradiation position of the X-ray tube corresponding to the at least one of the plurality of imaging regions from the initial position based on the operation on the reference image, and set the each of the plurality of imaging regions in accordance with a change in the irradiation position of the X-ray tube such that a distance between a region where the plurality of imaging regions overlap with each other and the irradiation position of the X-ray tube is equal to or greater than a threshold value (par. 181), and control the collimator based on the set plurality of imaging regions (par. 246).

Regarding claim 8, Lee discloses wherein the processing circuitry is configured to set in advance a number of the plurality of imaging regions that constitute the imaging range of the long-size image based on user input (par. 222), cause the display to display the preset set number of the plurality of imaging regions superimposed on the reference image (fig. 14), and set, for each of the preset set number of the plurality of imaging regions, the irradiation position of the X-ray tube based on the operation on the reference image (pars. 290-291).

Regarding claim 9, Lee discloses wherein the processing circuitry is configured to change a number of the plurality of imaging regions that is superimposed on the reference image and displayed, based on user input (figs. 13-14; pars. 224-225) and, set the irradiation position of the X-ray tube for each imaging regions of the changed number (pars. 290-291).

Regarding claim 10, Lee discloses wherein the processing circuitry is configured to change, in a short-length direction of the long-size image, the irradiation position of the X-ray tube corresponding to at least one of the plurality of imaging regions from an initial position based on the operation on the reference image (par. 181).

Claim Rejections - 35 USC § 103
The following is a quotation 1.2of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi (US 4649555) in view of Sako (US 2006/0050846) and Saito (US 5682414).

Regarding claims 1 and 15, Matsubayashi discloses an X-ray diagnostic apparatus (title) with a corresponding method, comprising: an X-ray tube (1); an X-ray detector having a detection surface (4), a position of the X-ray detector necessarily being controlled such that a positional relationship between a central position of the X-ray tube and the position of the X-ray detector is maintained (fig. 1; for rotational 
However, Matsubayashi fails to disclose a flat X-ray detection surface and controlling the X-ray tube.  
Sako teaches a flat X-ray detection surface (abstract).  Saito teaches controlling the X-ray tube (col. 11:36-49) and controlling the positional relationship between the X-ray tube and the X-ray detector (with 7).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Sako, since one would have been motivated to make such a modification for more imaging operations (Sako: abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Saito, since controlling the x-ray tube or controlling the table were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Saito: col. 11:36-49). One would have been motivated to make such a modification for patient comfort. 

Regarding claim 2, Matsubayashi discloses wherein the processing circuitry is configured to receive an operation for specifying a position of interest of the object as the operation (col. 3:52-56) for adjusting the irradiation position of the X-ray tube, and control based on the position of interest of the object specified by the operation (col. 6:21-66). 

Regarding claim 3, Matsubayashi discloses wherein the information representing the position of the object corresponding to the irradiation position of the X-ray tube is an image (lines in fig. 2) superimposed on a reference image of the object (object image in fig. 2), and the processing circuitry is configured to receive an operation on the reference image for adjusting the irradiation position of the X-ray tube (fig. 2 and col. 6:21-66). 

Regarding claim 4, Matsubayashi discloses wherein: the irradiation position of the X-ray tube is the central position of the X-ray tube (as seen in fig. 1); and the processing circuitry is configured to receive an operation for adjusting the central position of the X-ray tube, and control based on the central position adjusted by the operation (col. 6:21-66). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi, Sako, and Saito as applied to claim 1 above, and further in view of Lee et al. (US 2016/0361035; hereinafter Lee).

Regarding claim 11, Matsubayashi as modified above suggests claim 1. Matsubayashi further discloses wherein the processing circuitry is configured with information of a set position that is an irradiation position of the X-ray tube in X-ray imaging (col. 6:21-66), cause the display to display the set position (fig. 2), superimposed on a reference image (object image in fig. 2), as an initial position of the irradiation position of the X-ray tube, and set the irradiation position of the X-ray tube for a current X-ray imaging based on an operation to the set position (col. 6:21-66). 

Lee teaches configuring to acquire information of a past set position performed in the past, cause the display to display the past set position, and set for a current X-ray imaging based on an operation to the past set position (par. 177). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Lee, since one would have been motivated to make such a modification for easier re-imaging (Lee: pars. 176-177). 
Furthermore, since the Examiner finds that the prior art (i.e., Matsubayashi) contained a “base” upon which the claimed invention can be seen as an “improvement” (with past set information), and since the Examiner finds that the prior art (i.e., Lee) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 13, Matsubayashi as modified above suggests claim 1. Matsubayashi further discloses wherein the processing circuitry is configured to receive an operation on the X-ray image for specifying two points (lines in fig. 2), each of the two points on the X-ray image being corresponding to the position at or vicinity of each of at least two adjusted irradiation positions by the operation (col. 6:21-66). 
However, Matsubayashi fails to disclose calculating a distance between the specified two points. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Lee, since one would have been motivated to make such a modification for providing the user with more information if re-imaging is needed (Lee: par. 176).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi, Sako, and Saito as applied to claim 1 above, and further in view of Don et al. (US 2017/0007196; hereinafter Don).
Matsubayashi as modified above suggests claim 1.
However, Matsubayashi fails to disclose a camera configured to capture a reference image of the object, wherein the camera is provided to a body holding the X-ray tube. 
Don teaches a camera (130) configured to capture a reference image of the object, wherein the camera is provided to a body holding (par. 29) the X-ray tube (110). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Don, since one would have been motivated to make such a modification for helping to ensure alignment (Don: par. 41). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi, Sako, and Saito as applied to claim 1 above, and further in view of Lee and Geluk (US 4856040).
Matsubayashi as modified above suggests claim 1.
However, Matsubayashi fails to disclose wherein the processing circuitry is configured to receive an operation for specifying an irradiation prohibited area in the object, and control a collimator adjusting an irradiation range of X-rays irradiated from the X-ray tube so as to avoid the irradiation prohibited area. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Lee, since one would have been motivated to make such a modification for avoiding redundancies in radiosensitive areas (Lee: par. 202). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Geluk, since one would have been motivated to make such a modification for avoiding extra exposure in radiosensitive areas (Geluk: col. 5:6-16).  

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884